DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed March 18, 2020, fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The references listed on the IDS have been considered, but “the prior art references, Office Actions and responses to Office Actions made of record in the copending U.S. Patent Application(s)” (see Cover Letter) not listed on the IDS have not been considered.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2012/0147516 to Kim et al. (hereinafter Kim).
Claim 1
Kim (FIG. 1-6) discloses a multilayer ceramic capacitor comprising:
a laminate (20) including a dielectric ceramic layer (paragraph 41, 45) and an internal electrode layer (30) that are laminated in a lamination direction; and
an external electrode (10) connected to the internal electrode layer (30); wherein
the laminate (20) includes a first main surface and a second main surface (top/bottom) that oppose each other in the lamination direction, a first lateral surface and a second lateral surface (left/right) that oppose each other in a width direction perpendicular or substantially perpendicular to the lamination direction, and a first end surface and a second end surface (end/end) that oppose each other in a length direction perpendicular or substantially perpendicular to the lamination direction and the width direction;
the internal electrode layer (30) includes a first internal electrode layer (30a) extending to the first end surface, and a second internal electrode layer (30b) extending to the second end surface so as to oppose the first internal electrode layer (30a) with the dielectric ceramic layer therebetween;
the external electrode (10) includes a first external electrode (10a) disposed on the first end surface and connected to the first internal electrode layer (30a), and a second external electrode (10b) disposed on the second end surface and connected to the second internal electrode layer (30b);
the laminate includes (20) a central layer portion (120) in which the first internal electrode layer and the second internal electrode layer (30) are alternately laminated with the dielectric ceramic layer therebetween, a peripheral layer portion (100) sandwiching the central layer portion (120) in the lamination direction, and a side margin (150) sandwiching the central layer portion (120) and the peripheral layer portion (100) in the width direction;
the first external electrode (10a) extends from the first end surface of the laminate over a portion of each of the first main surface and the second main surface (FIG. 1); and
when viewing the laminate (20) and the first external electrode through a cross-section parallel or substantially parallel to the width direction and the lamination direction at a central portion in the length direction of the first external electrode (10a) disposed on the first main surface or the second main surface of the laminate, a region where the first main surface or the second main surface meets the first lateral surface or the second lateral surface in the laminate is defined as a corner portion, a maximum value of a dimension in the width direction of the side margin (150) is represented by W1, a maximum value of a dimension in the lamination direction of the peripheral layer portion (100) is represented by T1, and a distance from an end portion in the width direction of an internal electrode layer (30a) closest to the first main surface or the second main surface of the laminate to the corner portion of the laminate is represented by R1, W1 > R1 is satisfied and T1 > R1 is satisfied (see detail FIG. 5; paragraph 78-79: W1 is 10 μm or more; paragraph 83: T1 is 10 μm or less; paragraph 81 and FIG. 5: R1 is less than W1 and T1, as claimed).
Claim 4
Kim discloses the multilayer ceramic capacitor according to claim 1, wherein the maximum value W1 of the dimension in the width direction of the side margin (150) is about 25 μm or less (paragraph 78-79).
Claim 10
Kim discloses the multilayer ceramic capacitor according to claim 1, wherein each of the first and second internal electrode layers (30) includes at least one metal selected from the group consisting of Ni, Cu, Ag, Pd, Au, and Ag-Pd alloy (paragraph 51).
Claim 11
Kim discloses the multilayer ceramic capacitor according to claim 1, wherein the first external electrode (10a) also extends from the first end surface of the laminate (20) over a portion of each of the first lateral surface and the second lateral surface (as shown in FIG. 1).
Claim 12
Kim discloses the multilayer ceramic capacitor according to claim 1, wherein the second external electrode (10b) extends from the second end surface of the laminate over a portion of each of the first main surface and the second main surface (as shown in FIG. 1).
Claim 13
Kim discloses the multilayer ceramic capacitor according to claim 12, wherein the second external electrode (10b) also extends from the second end surface of the laminate (20) over a portion of each of the first lateral surface and the second lateral surface (as shown in FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Publication 2017/0301471 to Ono et al. (hereinafter Ono).
Claim 2
Kim discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Kim does not expressly disclose wherein at at least one corner portion of the laminate, the first internal electrode layer closest to the first main surface or the second main surface of the laminate is connected to the first external electrode, as recited in claim 2.
Ono (FIG. 4-6 and 12) teaches wherein at at least one corner portion (22) of a laminate, a first internal electrode layer (12) closest to a first main surface or a second main surface of the laminate is connected to a first external electrode (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ono with Kim to incorporate the side margin removal taught by Ono in the structure taught by Kim and thereby have wherein at at least one corner portion of the laminate, the first internal electrode layer closest to the first main surface or the second main surface of the laminate is connected to the first external electrode, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the contact area of the internal electrodes and the external electrodes to be increased, lowering equivalent series resistance (Ono paragraph 86).
Claim 3
Kim discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Kim does not expressly disclose wherein when viewing the laminate through a cross-section parallel or substantially parallel to the width direction and the lamination direction at a central portion in the length direction of the laminate, a maximum value of a dimension in the width direction of the side margin is represented by W0, W0 > W1 is satisfied, as recited in claim 3.
Ono (FIG. 5, 12) teaches wherein when viewing a laminate through a cross-section parallel or substantially parallel to the width direction and the lamination direction at a central portion in a length direction of the laminate, a maximum value of a dimension in the width direction of a side margin is represented by W0, W0 > W1 is satisfied (as shown in FIG. 5: the side margins have material rounded by barrel polishing, paragraph 119; accordingly the maximum dimension of the side margin in the central region is larger than at the curved portion adjacent the recess 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ono with Kim to incorporate the side margin removal taught by Ono in the structure taught by Kim and thereby have wherein when viewing the laminate through a cross-section parallel or substantially parallel to the width direction and the lamination direction at a central portion in the length direction of the laminate, a maximum value of a dimension in the width direction of the side margin is represented by W0, W0 > W1 is satisfied, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the contact area of the internal electrodes and the external electrodes to be increased, lowering equivalent series resistance (Ono paragraph 86).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Publication 2017/0018363 to Tanaka et al. (hereinafter Tanaka).
Claim 5
Kim discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Kim does not expressly disclose wherein the side margin includes an inner layer on an innermost side in the width direction and an outer layer on an outermost side in the width direction, as recited in claim 5.
Tanaka (FIG. 3) teaches wherein a side margin (32-34) includes an inner layer (32b-34b) on an innermost side in a width direction and an outer layer (32a-34a) on an outermost side in the width direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Kim to incorporate a two-layer side margin as taught by Tanaka in the structure taught by Kim, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the strength of the side margin portions to be increased. Thus, the deflecting strength of the multilayer ceramic capacitor is improved. Furthermore, the side margin portions are made less likely to be cracked or chipped, and ingress of water is thus able to be prevented. Thus, insulating properties of the multilayer ceramic capacitor are able to be ensured. As a result, the multilayer ceramic capacitor achieves sufficient reliability (Tanaka paragraph 14).
Claim 6
Kim discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Kim does not expressly disclose wherein a thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.4 μm or less, as recited in claim 6.
Tanaka (paragraph 38) teaches wherein a thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.4 μm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Kim to incorporate internal electrode thicknesses as taught by Tanaka in the structure taught by Kim, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows a greater number of internal electrode layers for the same volume of the laminate, increasing capacitance.
Claim 7
Kim with Tanaka teaches the multilayer ceramic capacitor according to claim 6, wherein the thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.38 μm or less (Tanaka paragraph 38).
Claim 8
Kim discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Kim does not expressly disclose wherein a thickness of the dielectric ceramic layer is about 0.55 μm or less, as recited in claim 8.
Tanaka (paragraph 33) teaches wherein a thickness of the dielectric ceramic layer is about 0.55 μm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Kim to incorporate dielectric layer thicknesses as taught by Tanaka in the structure taught by Kim, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a greater number of dielectric layers for the same volume of the laminate, increasing capacitance.

Claims 9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Publication US 20200058443 to Kang et al. (hereinafter Kang).
Claim 9
Kim discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Kim does not expressly disclose wherein each of the first external electrode and the second external electrode includes a Ni layer including Ni and a ceramic material; and the ceramic material is present in the Ni layer in an amount of about 25 area% or more and about 40 area% or less, as recited in claim 9.
Kang (FIG. 1) teaches wherein each of a first external electrode and the second external electrode (130-140) includes a Ni layer (131-141) including Ni and a ceramic material (paragraph 62); and
the ceramic material is present in the Ni layer in an amount of about 25 area% or more and about 40 area% or less (paragraph 63-73: inverse of area% of nickel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kang with Kim to incorporate a Ni layer including Ni and a ceramic material as taught by Kang in the structure taught by Kim, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for good electrical conductivity, excellent bonding with the internal electrodes, and improved moisture reliability (Kang paragraph 72-73, 77, 95).
Claim 14
Kim with Kang teaches the multilayer ceramic capacitor according to claim 9, wherein the ceramic material is present in the Ni layer in an amount of about 25 area% or more and about 35 area% or less (Kang paragraph 63-73: inverse of area% of nickel).
Claim 15
Kim discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Kim does not expressly disclose wherein each of the first and second external electrodes includes a Ni layer, a first plating layer, and a second plating layer in order, as recited in claim 15.
Kang (FIG. 4, 6) teaches wherein each of a first and second external electrodes (130-140) includes a Ni layer (131-141, paragraph 62, 67), a first plating layer (FIG. 4: 133, paragraph 75; FIG. 6: 132, paragraph 74), and a second plating layer (FIG. 4: 134, paragraph 75; FIG. 6: 133) in order.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kang with Kim to incorporate an Ni layer, a first plating layer, and a second plating layer in order as taught by Kang in the structure taught by Kim, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows excellent bonding with the internal electrodes and moisture resistance reliability (Kang paragraph 77).
Claim 16
Kim with Kang teaches the multilayer ceramic capacitor according to claim 15, wherein the first plating layer (Kang FIG. 4: 133-143) is a Ni plating layer (paragraph 75); and
the second plating layer (134-144) is a Sn plating layer (paragraph 75).
Claim 17
Kim with Kang teaches the multilayer ceramic capacitor according to claim 15, wherein each of the first and second external electrodes (Kang FIG. 6: 130’’’-140’’’) includes a conductive resin layer (135-145, paragraph 78) between the Ni layer (131) and the first plating layer (132).
Claim 18
Kim with Kang teaches the multilayer ceramic capacitor according to claim 17, wherein the conductive resin layer (Kang FIG. 6: 135-145) includes metal particles of at least one selected from the group consisting of Cu, Ag, and Ni (paragraph 82).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120229951 (see, e.g., Abstract, FIG. 1C); US 20170243697 (see, e.g., FIG. 11-12); US 20170301470 (see, e.g., FIG. 5); and US 20190164693 (see, e.g., FIG. 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848